PETERS, C. J.
It was settled in this court, in Brewer's Adm'r v. Granger, at the January term, 1871, that “ articles or merchandise in a store, where they are kept for sale, to the extent of one thousand dollars, are exempt from levy and sale under legal process at the option of the debtor, under section 2884 of the Revised Code.” 45 Ala. 580. This is very clearly proper, unless the mere fact that a person is in debt renders the debt a lien upon the property he may own. But no such lien exists, at least while the debtor lives. Then, his property, invested in merchandise, ’is still his property, and it is *69protected by all the exemptions that would protect it if it were not so invested. In either case, it still remains the debtor’s property. When the judgment in this case was rendered in the court below, this exemption was peremptory, and without any limitation whatever. This is the language of the Constitution, and of the legislative enactment then in force. Const. Ala. 1867, Art. XIV. § 1; Rev. Code, § 2884. This was as much so as if the exemption had been written as a stipulation in the note which is the foundation of the judgment. The laws in force at the time of the making of a contract enter into it, and form a part of it, and modify it. See Von Hoffman v. City of Quincy, 4 Wall. 535, 550; 8 Wheat. 92; 12 Wheat. 231; 4 Wheat. 122; 12 Wheat. 373; 6 Cranch, 87; 7 Cranch, 164; 9 Cranch, 43; 9 Peters, 359; 1 How. 319; 2 How. 612; 10 Cal. 570.
In the case at bar, the defendants in the judgment on the note had invested their, property in a partnership mercantile establishment. This did not withdraw from the property thus invested the right of the exemption in favor of the family and the owner, who is an inhabitant of this State. Rev. Code, §§ 2880, 2884; Const. Ala. 1867, Art. XIV. § 1. There is no such purpose expressed in the statute, or in the Constitution ; and a proper estimate of the end proposed by the exemption does not require any such limitation to be interpolated into it. This right of exemption follows the ownership of the property, as long as the owner chooses to exert it, and as long as the jurisdiction of the court may be enforced over it. Webb v. Edwards, 46 Ala. 17. This seems to have been the construction of the court below, given to tbis important provision of our law. In this there was no error.
The judgment of the court below is affirmed.